Name: Commission Regulation (EC) NoÃ 1272/2005 of 1 August 2005 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  Africa;  rights and freedoms;  defence
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/40 COMMISSION REGULATION (EC) No 1272/2005 of 1 August 2005 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11 (b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2005/592/CFSP (2) amends the Annex to Common Position 2004/161/CFSP (3). Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2005 (OJ L 153, 16.6.2005, p. 9). (2) OJ L 200, 30.7.2005, p. 98. (3) OJ L 50, 20.2.2004, p. 66. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: The following natural persons shall be added: 1. Sekesai Makwavarara, Acting Mayor of Harare (ZANU-PF). 2. Edmore Veterai, Senior Assistant Police Commissioner, Commanding Officer Harare 3. Munyaradzi Musariri, Assistant Police Commissioner 4. Wayne Bvudzijena, Assistant Police Commissioner 5. Partson Mbiriri, Permanent Secretary, Ministry of Local Government, Public Works and Urban Development 6. Melusi (Mike) Matshiya, Permanent Secretary, Ministry of Home Affairs.